PER CURIAM:
El 12 de abril de 1984 se presentó al Regis-tro la Escritura Núm. 348 sobre Compraventa, otorgada el 12 de diciembre de 1983. Por este medio el Sr. Ulpiano López Laviena y otros le vendían a Pablo Aponte Donato una finca en Humacao. Los vendedores eran dueños tan sólo del usufructo y de una estructura que enclava sobre la propie-dad. Del Registro surgía que la finca estaba inscrita a favor de la Corporación de Renovación Urbana y Vivienda (CRUV).
La Registradora recurrida denegó la inscripción el 2 de julio de 1984 y se acudió en alzada ante este foro. La cuestión planteada es si puede inscribirse la enajenación del usufructo y de la estructura enclavada sobre una finca inscrita a nombre de la CRUV, cuando la escritura que motiva la transferencia señala que los titulares del usufructo son dueños en pleno dominio de la finca e intentan vender ésta.
La contestación es no. El Art. 57 de la Ley Hipotecaria de 1979 (30 L.P.R.A. see. 2260), dispone en parte:
Para registrar documentos por los que se declaren, trasmi-tan, graven, modifiquen, o extingan el dominio y demás dere-chos reales sobre bienes inmuebles, deberá constar previa-mente registrado el derecho de la persona que otorgue o en cuyo nombre sean otorgados los actos o contratos referidos.
El concepto de la previa inscripción o tracto sucesivo exige que esté previamente inscrito el derecho de la persona que otorgue la transmisión o gravamen. En la escritura otorgada en este caso se expresa que los vendedores son dueños en pleno dominio del inmueble cuya enajenación se pretende. Ello no corresponde a la realidad registral, pues de ella consta que CRUV es la dueña. Ello basta para denegar la inscripción. En A. Sanz Fernández, Instituciones de Derecho Hipotecario, Madrid, Ed. Reus, 1953, T. II, pág. 99, se afirma:
La previa inscripción ha de referirse al derecho de la persona que debe ser el titular registral según el título inscribí-*701ble. Esta circunstancia exige una perfecta identidad objetiva entre lo que resulte del título y la inscripción, de la misma manera que en su aspecto subjetivo exige el tracto una perfecta identidad entre el titular inscrito y el que debe serlo según el título.
La identidad objetiva se refiere al derecho inscrito y a la finca —o derecho— sobre que recae.
Respecto del derecho ha de ser el mismo que se invoca en el título inscribible y las mismas sus circunstancias esenciales, especialmente las que pueden afectar a su extensión, duración —en su caso— y, muy especialmente, facultades dispositivas del titular.
Véase, también, R. M. Roca Sastre, Derecho Hipotecario, 6ta ed., Barcelona, Ed. Bosch, 1968, T. II, pág. 321 y ss.
El recurrente argumenta que debe inscribirse la venta únicamente en cuanto al derecho de usufructo sobre el solar y al de dominio sobre la edificación. El problema con este planteamiento es que ello no corresponde a lo que dice la escritura, de la cual surge que se pretende vender el pleno dominio de la finca. No puede sustituirse de este modo el objeto de la contratación.

Se confirmará la calificación de la señora Registradora.